Citation Nr: 0005897	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-45 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected cardiac arrhythmia, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to September 
1963 and from December 1963 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to an 
increased evaluation for service-connected cardiac arrhythmia 
and entitlement to a total rating based on individual 
unemployability due to a service-connected disability.

In March 1998, the Board remanded the veteran's case for 
additional evidentiary development.  In September 1999, the 
RO issued a Supplemental Statement of the Case which 
continued to deny the veteran's claims of entitlement to an 
increased evaluation for service-connected cardiac arrhythmia 
and entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  
Thereafter, the claims folder was returned to the Board.


REMAND

As an initial matter, the Board concludes that the veteran's 
claims are well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Having found the veteran's claims to be well grounded, VA has 
a duty to assist him in the development of these claims.  In 
accordance with this duty, the Board finds that further 
evidentiary development is necessary before this case can be 
properly adjudicated

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  For the 
reasons and bases set forth below, the Board finds that its 
March 1998 remand was not complied with, and thus, another 
remand is necessary before the veteran's claims can be 
properly adjudicated.

In the March 1998 remand, the Board instructed the RO to 
provide the veteran with a VA physical examination for the 
purpose of ascertaining the severity of his service-connected 
cardiovascular disability.  The Board indicated that as part 
of this examination, METs testing should be accomplished by 
exercise and the VA examiner should specifically indicate the 
level of METs, if any, at which dyspnea, fatigue, angina, 
dizziness, or syncope developed.  If METs testing could not 
be accomplished for medical reasons, the Board stated that 
the VA examiner should specifically indicate why, and then 
estimate the level of activity in METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope.  The Board 
also indicated that the VA examiner should comment on the 
presence, if any, of Stokes-Adams attacks.  Lastly, the Board 
indicated that the  VA examiner should be asked to discuss 
whether the veteran continued to fit into Class I of the New 
York Heart Association Functional Classification and to 
explain the significance of such classification.  

The record reflects that the veteran was provided with the 
requested VA physical examination in March 1999.  However, 
although the VA examiner provided a METs estimate, he failed 
to comment on the level of METs, if any, at which dyspnea, 
fatigue, angina, dizziness, or syncope developed; or to 
comment on the presence or absence of Stokes-Adams attacks.  
The VA examiner also failed to specify whether the veteran 
continued to fit into Class I of the New York Heart 
Association Functional Classification or to explain the 
significance of such classification.

The Board believes that its March 1998 remand instructions 
were not complied with.  Specifically, the RO failed to 
provide the veteran with a VA physical examination addressing 
the specific concerns set forth in the Board's remand.  Thus, 
in accordance with Stegall, the Board finds that this case 
must be remanded so the RO can provide the veteran with an 
additional VA physical examination and ensure full compliance 
with the directives of the March 1998 remand.

Furthermore, the Board notes that in support of his claim of 
entitlement to a total rating based on individual 
unemployability due to his service-connected disability, the 
veteran has submitted a June 1995 VA hospital discharge 
summary.  In this summary, a VA physician noted that "with 
[the veteran] having been out of the work force for some 25 
years and now age 52, that he is for all intents and purposes 
unemployable, pacemaker or no pacemaker."  The veteran also 
submitted an opinion from a private physician, Dr. R.L., who 
examined the veteran in July 1995 to determine his continued 
entitlement to Social Security disability benefits.  
Specifically, Dr. A.L. conducted a physical examination in 
regard to both the veteran's service-connected cardiac 
arrhythmia and his non service-connected chronic obstructive 
pulmonary disease.  Dr. A.L. determined that these 
disabilities rendered the veteran unable to work. 

Pursuant to 38 C.F.R. § 4.16(a) (1999), a total disability 
rating for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (1999).  

In this instance, the medical opinions submitted by the 
veteran in regard to his employability considered both his 
age and impairment caused by non service-connected 
disabilities.  Thus, in order to clarify this matter, the 
Board finds that the VA examiner should be asked to 
specifically comment on whether the veteran is unable to 
secure or maintain substantially gainful employment due to 
his service-connected cardiac arrhythmia without regard to 
either his age or his non service-connected disabilities.

In addition, the Board finds that a VA social and industrial 
survey would be helpful in order to determine if the veteran 
is unable to secure or maintain gainful employment as a 
result of his service-connected cardiac arrhythmia.

Although the Board regrets further delay, in light of the 
reasons and bases set forth above additional development is 
warranted.  This case is accordingly remanded for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected cardiac 
arrhythmia since November 1996.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  These 
records should then be associated with 
the claims file.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his day-to-day functioning.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
veteran's service-connected cardiac 
arrhythmia on his ability to secure or 
follow a substantially gainful 
occupation.  The veteran's claims folder 
should be made available to the person 
conducting the survey.  The report of the 
VA social and industrial survey should be 
associated with the veteran's claims 
folder.

3.  The veteran should also be scheduled 
for a VA physical examination for the 
purpose of ascertaining the current 
severity of his service-connected 
cardiovascular disability.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination, and receipt of such 
should be acknowledged by the examiner in 
the examination report.  All indicated 
special tests and studies should be 
accomplished, including a laboratory 
determination of METs by exercise 
testing.  With regard to MET testing, the 
examiner should specifically document the 
level of METs, if any, at which dyspnea, 
fatigue, angina, dizziness or syncope 
develops.  If deemed necessary and 
appropriate, other special tests such as 
an electro-cardiogram, echocardiogram, 
and/or X-ray study should be 
accomplished.  All manifestations of the 
veteran's service-connected 
cardiovascular disability should be 
documented by the examiner, including the 
presence, if any, and frequency of 
Stokes-Adams attacks.  The examiner 
should also be requested to specifically 
comment on whether the veteran continues 
to fit into Class I of the New York Heart 
Association Functional Classification and 
the significance of such a 
classification.  The examiner should also 
be requested to comment on the degree to 
which the veteran's cardiovascular 
disability interferes with his ability to 
secure or maintain substantially gainful 
employment.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for service-connected cardiac arrhythmia 
and entitlement to a total rating based 
on individual unemployability due to a 
service-connected disability.  If deemed 
to be appropriate by the RO, additional 
evidentiary development should be 
undertaken.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

While this case is in remand status, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


